Citation Nr: 1135387	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-37 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent, for the period prior to November 19, 2009, for postoperative residuals of a dislocation of the left shoulder (left shoulder disability).

2.  Entitlement to an increased rating for left shoulder disability, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Nashville, Tennessee.

This case was previously before the Board in July 2009 when it was remanded for further development.  

In a December 2009 rating decision, the RO increased the rating for service-connected postoperative residuals of a dislocation of the left to 50 percent, effective from November 19, 2009.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his left shoulder is his minor extremity.

2.  During the entire period on appeal, the Veteran's left shoulder disability was manifested by chronic painful motion and weakness of the affected extremity and did not manifest flail shoulder or loss of bone or part of a bone.

3.  The Veteran has mild neuropathy of the left upper extremity manifested by numbness and tingling of the forearm and hand, and loss of strength of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, and no higher, for postoperative residuals of a dislocation of the left shoulder have been met for the entire period on appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5051, 5200-03 (2010). 

2.  The criteria for a separate disability rating of 10 percent, and no higher, for mild neuropathy of the left upper extremity associated with postoperative residuals of a dislocation of the left shoulder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8516 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in August 2009 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter notified the Veteran how a disability rating and an effective date for an award of benefits will be assigned.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in December 2009 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded VA medical examinations in December 2005 and November 2009.  

The issue of entitlement to a higher evaluation for postoperative residuals of a dislocation of the left shoulder was previously before the Board in July 2009 when it was remanded for additional VA treatment records to be obtained and associated with the claims file, for the Veteran to be provide adequate notice pursuant to VCAA and Vazquez-Flores, and for the Veteran to be afforded a VA medical examination regarding the current severity of his left shoulder disability.  Since the Board's remand additional VA treatment records were obtained and associated with the claims file, the Veteran was provided with adequate notice in a letter dated in August 2009, and the Veteran was afforded a VA medical examination in November 2009.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's July 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

For the period from September 3, 2004, to prior to November 1, 2005, the Veteran's left shoulder disability was rated as 100 percent disabling based upon the Veteran's surgical treatment.  For the period beginning November 1, 2005, to prior to November 19, 2009, the Veteran's left shoulder disability was rated as 20 percent disabling under Diagnostic Code 5202-5051.  Lastly, for the period beginning November 19, 2009, the Veteran's left shoulder disability was rated as 50 percent disabling under Diagnostic Code 5202-5051.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5202 pertains to other impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Diagnostic Code 5051 pertains to shoulder replacement (prosthesis).  38 C.F.R. § 4.71a, Diagnostic Code 5051.

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, his left shoulder is his minor shoulder for rating purposes.

Under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or the minor upper extremity.  After surgery, Diagnostic Code 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 50 percent disability rating is assigned for the minor arm.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5200 and 5203.  Under this code, 20 percent is the minimum assigned rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of shoulder abduction and 0 to 90 degrees in external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.

The Veteran underwent a left shoulder arthropathy in September 2004.  As noted above, the RO granted a temporary 100 percent rating (for convalescence following surgery), effective from September 3, 2004, to November 1, 2005.  See 38 C.F.R. § 4.30 (2010).  The 100 percent rating in effect during this period is the maximum rating possible under all potentially applicable rating criteria; the Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  See 38 C.F.R. § 4.71a.  Therefore, the Board need not discuss the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain), before finding that an increased schedular rating for a left shoulder disability is not warranted for this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board will thus evaluate whether the Veteran is entitled to a higher rating for each period, excluding the periods during which he was in receipt of a 100 percent disability rating.

In September 2004 the Veteran underwent a left total shoulder arthroplasty for degenerative joint disease of the left shoulder.

In August 2005 the Veteran complained of continued discomfort in the left shoulder with decreased range of motion with abduction and internal rotation.  He complained of some numbness in the left arm, protecting the ulnar distribution.  

Another treatment note dated in August 2005 indicates that the Veteran had pain in the anterior and lateral aspects of the left shoulder.  He had difficulty with internal rotation, pain almost every day, and pain at night.  He complained of numbness in the ulnar distribution on left.

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in December 2005.  The Veteran reported left shoulder pain.  He indicated that he fell down a hatch while stationed on a submarine in service and suffered a severe dislocation of the left shoulder.  He was noted to have had open surgery in a United States Naval hospital.  He reported that his left shoulder had become progressively worse since service.  The Veteran was noted to be right hand dominant.  Examination revealed deformity, pain, stiffness, and weakness of the left shoulder.  The Veteran's left shoulder disability was noted to affect the motion of the joint and flare-ups were noted to be moderate, occurring every two to three weeks.  The major functional impact was reported to be pain and the secondary was noted to be stiffness.  These symptoms were indicated to last one to two days.  The examiner noted that the Veteran had numbness in the left forearm since shoulder reconstruction in 2004.

Physical examination revealed a range of motion of the left shoulder of 0 to 90 degrees of flexion (forward elevation) with pain starting at 90 degrees; 0 to 90 degrees of abduction with pain starting at 90 degrees; 0 to 45 degrees of external rotation with pain starting at 45 degrees; and 0 to 45 degrees of internal rotation with pain starting at 45 degrees.  There was no additional loss of motion with repetitive use of the left shoulder.  There was no loss of a bone or part of a bone.  There were no recurrent shoulder dislocations.  There was no inflammatory arthritis and no joint ankylosis.  The examiner summarized the Veteran's left shoulder disability as bony joint enlargement, deformity, painful movement, weakness, and tenderness.  

X-ray examination of the left shoulder revealed a left shoulder titanium humeral prosthesis and degenerative subglenoid changes with multiple subchondral cysts.  There was no fracture, subluxation, prosthetic loosening, or metal fatigue noted on X-ray.  The impression was a negative postoperative study.

The examiner diagnosed the Veteran with left shoulder pain, residuals, dislocation and surgery of the left shoulder, and left ulnar and median neuropathies.  The Veteran was noted to not be employed.  The left shoulder had a mild impact on traveling, toileting, and grooming, and a moderate impact on chores, shopping, exercise, sports, recreation, feeding, bathing, and dressing.

Electromyography (EMG) in December 2005 revealed findings indicative of left ulnar and median neuropathies 

In March 2006 all joints and bones were noted to appear normal on inspection and palpation without swelling, erythema, or tenderness.  There was a normal range of motion, normal stability, and normal alignment.  

Subsequently in March 2006, the Veteran reported difficulty raising left arm past 90 degrees and difficulty with internal rotation.  He had some numbness when he raises his arm and an EMG was noted to indicate left ulnar and median neuropathy.  There was decreased internal rotation and abduction in the left shoulder.  The Veteran had an anterior well healed surgical scar on the left shoulder.

In September 2006 the Veteran was diagnosed with ulnar neuropathy and was reported to be having surgery later that month.  Symptoms were reported to be numbness and tingling in the entire left hand.

The Veteran reported in October 2006 that he was unable to sleep on his left side because of pain in his left shoulder.  He stated that he could not do any work above his head with the left arm without severe pain and stiffness in the left shoulder for several hours thereafter.  He indicated that he could not put his left hand behind his back without severe pain in his left shoulder.  He reported left shoulder pain with mowing the yard.  He could not put on any type of pullover sweater or sweatshirt without the help of his wife due to stiffness in his arm.  He stated that he has almost entirely given up fishing due to his left shoulder pain.

In November 2009 the Veteran was afforded a VA C&P joints examination.  The Veteran was noted to have undergone a left shoulder total arthroplasty in September 2004 due to degenerative joint disease.  The Veteran was noted to be right hand dominant.  The Veteran was reported to have deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness of the left shoulder.  There was an indication of flare-ups of pain that was described as severe occurring weekly for one to two days.  The flare-ups were noted to be precipitated by reaching, mowing, and lifting.  The flare-ups were partially alleviated by rest and analgesic.  The flare-ups result in increased pain, weakness, and fatigue.

There was no evidence of loss of a bone or part of a bone, recurrent shoulder dislocations, or inflammatory arthritis.

Range of motion of the shoulder was noted to be 0 to 40 degrees of flexion, 0 to 70 degrees of abduction, 0 to 20 degrees of internal rotation, and 0 to 15 degrees of external rotation.  There was no objective evidence of pain following repetitive motion and there was no additional limitations after three repetitions of the range of motion.

There was no deformity or malunion of the humerus noted.  There was no residual dislocation since corrective surgery in service.  There was no evidence of nonunion and fibrous union of the shoulder.  There was no dislocation of the clavicle or scapula.  There was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected left shoulder.  The Veteran had continual pain on motion and use of the shoulder in any other than in at rest position.  

The range of motion was best characterized as limited to midway between the side and shoulder level.  In regard to the scapulohumeral articulation, the examiner stated that there was favorable ankylosis with abduction possible to 60 degrees, and the Veteran was able to reach his mouth and head.  In regard to neurological symptoms, the examiner noted that the Veteran had no paralysis.

The examiner diagnosed the Veteran with left shoulder status post total shoulder arthroplasty for degenerative joint disease.  It was noted that the Veteran was retired since March 2002 due to age or duration of work.  However, the examiner noted that the Veteran's disability had significant effects on the Veteran's usual occupation.  The examiner noted that the disability caused decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity, and pain.  The examiner noted that this would result in the Veteran being assigned different duties at work.

For the entire period on appeal, the Board finds that entitlement to an evaluation of 50 percent disabling, and no higher, is warranted for the Veteran's postoperative residuals of a dislocation of the left shoulder.  

During the entire appeal the Veteran's left shoulder disability manifested chronic painful motion and weakness of the affected extremity.  Upon examination in December 2005 the Veteran was noted to have painful movement, weakness, and tenderness.  In addition, the examiner diagnosed him with left shoulder pain, residuals, dislocation and surgery of the left shoulder.  During the entire period on appeal, the Veteran has competently and credibly reported continued discomfort in the left shoulder with decreased range of motion.  Treatment notes throughout the appeal reveal difficulty with internal rotation and pain in the left shoulder.  Upon examination in November 2009 the Veteran was again noted to have deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness of the left shoulder and flare-ups of his shoulder symptoms.  Although the examiner noted that the Veteran had no objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with his left shoulder, the examiner also noted that the Veteran had continual pain on motion and use of the shoulder in any other than in at rest position.

As stated above, under Diagnostic Code 5051, an evaluation of 50 percent is the maximum schedular rating available following one year after the Veteran's arthroplasty. 

The Board notes that consideration has been given to Diagnostic Codes 5200 and 5203.  However, as these Diagnostic Codes do not afford an evaluation in excess of 50 percent disabling, the Board finds them inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203. 

The Board observes that an evaluation of 70 percent disabling is contemplated under Diagnostic Code 5202 when there is other impairment of the humerus with loss of head (flail shoulder).  However, the medical evidence of record does not show the Veteran to have such symptomatology.  Indeed, the November 2009 VA examiner indicated that there no deformity of the Veteran's left shoulder or loss of bone or part of a bone.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Diagnostic Code 5202.

As such, based on the severe chronic pain and weakness of the left shoulder throughout the period on appeal, the Board finds that entitlement to an evaluation of 50 percent disabling, and no higher, is granted, for the entire period on appeal for postoperative residuals of a dislocation of the left shoulder.

The Board turns to consideration of 38 C.F.R. § 4.124a, Diagnostic Codes 8515-8516, incomplete paralysis (neuropathy) of the median and ulnar nerves.  Nerve involvement of the left forearm has been associated with the Veteran's service-connected postoperative residuals of a dislocation of the left shoulder, but has never been formally assigned a separate rating by the RO or the Board. 

In this regard, in August 2005 the Veteran complained of numbness in the left arm, protecting the ulnar distribution.  After examination in December 2005 the Veteran was noted to have had numbness in the left forearm since shoulder reconstruction in 2004 and the Veteran was diagnosed with left ulnar and median neuropathies.  An EMG in December 2005 revealed findings indicative of left ulnar and medial neuropathies.  The results of the EMG were, more specifically, slowing of the median motor conduction velocity at the distal segment; slowing of the left ulnar motor and sensory conduction velocities; and prolongation of F-wave latencies for left medial and left ulnar nerves, more at the ulnar nerve.  The Veteran continued to complain of numbness in March 2006 and was again diagnosed with ulnar neuropathy in September 2006.  In a statement, dated in August 2009, the Veteran complained that he had numbness and tingling and that although he could touch his left palm with his fingers, he had no hand strength.  Consequently, the Board will consider neurological impairment under Diagnostic Code 8516 for the ulnar nerve. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010). 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010). 

Diagnostic Code 8516 provides the rating criteria for the ulnar nerve.  38 C.F.R. § 4.124a.  Mild incomplete paralysis warrants a rating of 10 percent.  Moderate incomplete paralysis warrants a rating of 20 percent, while severe incomplete paralysis is assigned a 30 percent rating for the minor extremity.  A maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve of the minor upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist. 

In this case, the objective medical evidence, and also the Veteran's statements consistently reveal symptoms of left hand numbness, tingling, and decreased hand strength.  However, there is no indication that the Veteran's left upper extremity manifests loss of reflexes, muscle atrophy, sensory disturbances, or constant pain.  Overall, the Board finds that any neurological symptoms present are of a "mild" nature indicative of only a separate 10 percent rating.  38 C.F.R. § 4.7. 

Accordingly, a separate 10 percent rating, but no greater, for mild neuropathy of the left upper extremity associated with the Veteran's service-connected postoperative residuals of a dislocation of the left shoulder is granted.  38 C.F.R. § 4.3.  

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 50 percent disabling for postoperative residuals of a dislocation of the left shoulder, and there are no aspects of this disability not contemplated by the schedular criteria.  In addition, the Veteran does not meet the criteria for an evaluation in excess of 10 percent disabling for mild neuropathy of the left upper extremity associated with the Veteran's service-connected postoperative residuals of a dislocation of the left shoulder, and there are no aspects of this disability not contemplated by the schedular criteria.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.


ORDER

An evaluation of 50 percent disabling, and no higher, is granted, for postoperative residuals of a dislocation of the left shoulder for the entire period on appeal, subject to the governing regulations pertaining to the payment of monetary benefits.

A separate 10 percent disability rating, and no higher, is granted, for neuropathy of the left upper extremity associated with the Veteran's service-connected postoperative residuals of a dislocation of the left shoulder for the entire period on appeal, subject to the governing regulations pertaining to the payment of monetary benefits.


REMAND

As noted above, the Veteran has raised a claim for TDIU and his increased rating claim includes this theory of entitlement.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As the Board above grants entitlement to an evaluation of 50 percent disabling for postoperative residuals, dislocation of the left shoulder, for the entire period on appeal, and grants entitlement to a separate 10 percent disability rating for neuropathy of the left upper extremity associated with the Veteran's service-connected postoperative residuals of a dislocation of the left shoulder for the entire period on appeal, and since the Veteran's postoperative residuals of resection of the sternocleidomastoid muscle, scalenus anticus syndrome, evaluated as 10 percent disabling, effective November 23, 1968, stem from the same etiology as the Veteran's left shoulder disability, the Board notes that the Veteran's combined disability rating is 60 percent disabled and represents a single disability for the purposes of considering TDIU.  38 C.F.R. §§ 4.16(a)(2), 4.25.  As such, the Board notes that the Veteran meets the schedular criteria for the award of a TDIU.  38 C.F.R. § 4.16(a).

Upon examination in April 2009 the Veteran was noted to be unemployed.  After examination the Veteran's postoperative residuals, dislocation of the left shoulder was noted to have significant effects on the Veteran's usual occupation.  The examiner noted that the disability caused decreased mobility, decreased manual dexterity, problems with lifting, and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity, and pain.  The examiner noted that this would result in the Veteran being assigned different duties at work.

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In this regard, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include, but is not limited to, (i)obtaining and associating with the claims file updated VA treatment records regarding the Veteran and (ii) obtaining and associating with the claims file, after securing any necessary authorization, any additional pertinent records identified by him during the course of this remand. 

2.  Thereafter, afford the Veteran an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his postoperative residuals, dislocation of the left shoulder, neuropathy of the left upper extremity associated with the Veteran's service-connected postoperative residuals of a dislocation of the left shoulder, and postoperative residuals of resection of the sternocleidomastoid muscle, scalenus anticus syndrome, render him unable to secure or follow a substantially gainful occupation taking into consideration his level of education, special training, and previous work experience.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3.  Then adjudicate the Veteran's entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


